Order, Supreme Court, New York County, entered on September 18, 1972, unanimously reversed, on the law and the facts, and the motion denied, without costs and without disbursements. The application is for leave to sue MVAIC pursuant to section 618 of the Insurance Law. Petitioner was sitting on the trunk of an automobile as far as appears without the invitation or knowledge of the driver. The automobile pulled away from the curb and petitioner fell off. This is not a “hit and run” within the contemplation of the statute (Flores v. MVAIC, N. Y. L. J., July 30, 1963, p. 7, col. 5). Concur — Stevens, P. J., Murphy, Lane, Steuer and Tilzer, JJ.